Christianson, Ch. J.
(concurring specially). This is a mandamus proceeding wherein the relator asks that the secretary of state be compelled to file certain amended articles of incorporation. The controversy arises over the amount of filing fee to be paid. The relator claims that it is a co-operative corporation, and is entitled to have these articles filed upon the payment of the sum of $11. The respondent contends that the relator has not shown itself entitled to be classified as a co-operative corporation and therefore is required to pay the fee exacted from general corporations. The relator interposed a general demurrer to the application for the writ, and the question presented is whether plaintiff’s application states facts sufficient to entitle it to the relief sought.
In 1909 the legislature of this state first provided for the incorporation and regulation of co-operative associations. See chap. 62, Laws 1909. In this act the amount of capital stock to be issued by such associations was limited to $50,000. The act also provided, that no member should own shares of a greater par value than $1,000. In 1915 the legislature enacted an act to define co-operative associations and to authorize their incorporation. Laws 1915, chap. 92. This statute defined a co-operative company, corporation, or association, to be one “which authorizes the distribution of its earnings in part, or wholly, on the basis of, or in proportion to, the amount of property bought from or sold to members, or to members and other customers, or of labor performed, or other services rendered to the corporation.” The act provided that “any number of persons not less than twenty-five may be associated and incorporated for the co-operative transaction of any lawful business.” The act further provided that “any co-operative [company], corporation, or association, being under the definition *533given in § 1 of this act is hereby authorized to file with the secretary ■of state a declaration signed by its president and secretary stating that it is a co-operative corporation or association as above defined, that at a meeting of the stockholders held in which all stockholders were represented all stockholders unanimously consented to.come under the provisions of this act,” and that upon the filing of such certificates the corporation shall be entitled to the same legal recognition as though its articles of incorporation had originally been filed under this act. In 1917 the legislature enacted a law amending the provision of chapter 62, Laws 1909, by removing the limit of $50,000 placed upon the amount of the capital stock to be issued by co-operative corporations. Laws 1917, chap. 95. It also enacted an act relating to the incorporation of co-operative associations, the fees to be paid therefor, and the powers and duties and obligations thereof. Laws 1917, chap. 97. This statute provided that a co-operative association may be formed by any number of persons not less than fifteen. This statute also contained the following provision, the construction and application of which forms the basis of this controversy, to wit: “All co-operative corporations, companies, or associations heretofore organized and doing business under prior statutes, or which have attempted to so organize and do business, under prior statutes, . . . shall have the benefit of all the provisions of this act, and be bound thereby on filing with the secretary of state a written declaration signed and sworn to by the president and secretary to the effect that said co-operative company or association has by a majority vote of its stockholders decided to accept the benefits of and to be bound by the provisions of this act. No association organized under this act shall be required to do or perform anything not specifically required herein, in order to become a corporation or to continue its business as such.”
It will be noted that there is a marked distinction between chapter 92, Laws 1915, and chapter 97, Laws 1917, as regards the right of existing corporations, and the powers and duties of the secretary of state as to such corporations when they endeavor to claim the benefit of laws applicable to co-operative corporations. Under the provisions of chapter 92, Laws 1915, any general corporation might become a co-operative corporation upon the assent of all of its stockholders, by filing the proper certificate with the secretary of state. Under that *534act the duties of the secretary of state were merely ministerial. If the certificate tendered to him was in proper form and accompanied by the proper fee, he must file it. But chapter 97, Laws 1917, does not enable general corporations to declare themselves to be co-operative corporations. Only those corporations which have been organized and are doing business under prior statutes as co-operative associations, or which “have attempted to so organize and do business,” are entitled to claim or obtain the benefits thereof. Who is to determine, in the first instance, whether a corporation is one entitled to qualify under the act ? No specific pi’ovision is made in the act for such determination by anyone, unless it be by the secretary of state. The certificate must be filed with him. And of course, when a corporation seeks to qualify under the act, he necessarily determines whether it has shown a prima facie right to do so. In this case the relator was permitted to qualify under the act.
The matter comes before us on a demurrer to the application for the writ. The articles of incorporation are not before us, except in so far as the contents thereof are averred in the application. I am by no means clear as to what the legislature meant by the language employed in the Act of 1917. And while I have considerable doubt upon the matter I am not prepared to say that the majority members are in error in holding that the facts alleged show that the incorporators of the relator “attempted” to organize a co-operative corporation.
Manifestly the questions involved are such that it is not at all strange that the secretary of state should have been in doubt as to the fee to exact from the relator. It is not denied that the secretary of state has acted in good faith in the matter. He has not questioned the propriety of the remedy employed by the relator, or placed any obstacles in the way of obtaining a speedy determination of the question involved. In his brief, relator’s counsel expresses his appreciation of the courtesies shown by the adverse party during the course of the litigation, and the assistance given to the end that a speedy determination might be obtained of the questions involved. Under the circumstances it is only right no costs whatever should be awarded against the respondent. See State ex rel. Baker v. Hanna, 31 N. D. 570, 579, 154 N. W. 704.